NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the FederaI Circuit

DARRALYN C. COUNCIL, SR.,
Petitioner,

V.

DEPARTMENT OF VETERANS AFFAIRS,
Respondent.

2012-3168

Petition for review of the Merit Systems Protection
Board in case no. AT1221120027-W-1.

ON MOTION ”

ORDER

Darra1yn C. Council moves for leav`e`to proceed in
forma pauperis.

Upon consideration thereof,
IT IS ORDERED THATZ

The motion is granted

DARRALYN COUNCIL V. DVA 2

FOR THE COURT

AUG 2 3 2912 /S/ Jan Horb@ay
Date J an Horbaly
Clerk

cc: Darralyn C. Council, Sr.
Jeanne E. Davidson, Esq.

s21

4 ¢L§n
CUUR 0F PFEALS FOR
u'S'THE FEDERAL C|RCU|T

AUG 23 ZU?Z
JAN HORBAlV
CLERK